DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 8/4/22 to the restriction requirement of 6/16/22 has been received.  Applicant has elected the following species: the combination of probes that specifically bind CEA, CXCL10, RAGE, NAP2 (CXCL7), EGFR, Pro-SFTPB, and TIMP1.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Due to an overlap in search, the following species has been rejoined: the combination of probes that specifically bind CEA, CXCL10, OPN, NAP2 (CXCL7), EGFR, Pro-SFTPB, and TIMP1.
Claims 1-32, 48, and 62-64 are pending.
Claims 3 and 10-13 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1, 2, 4-9, 14-32, 48, and 62-64 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 30, 31, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 is rejected because the metes-and-bounds of the claim are unclear it is unclear how, or whether, the text in parenthesis following “nodule border” limits the claim.

Claims 30-31 are rejected because claim 30 recites “…comprising the capture probe….” Previous claims recite capture probes (plural), but do not recite capture probe (singular).  There is insufficient antecedent basis for “the capture probe” in the claims.

Claim 64 is rejected for reciting “The kit according to claim 38, wherein….” Claim 38 is cancelled. Therefore, the metes-and-bounds of claim 64 are unclear because it is unclear to what kit claim 64 is referring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 14-32, 48, 62, and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2017/0261509 A1; 9/14/17; 7/6/20 IDS) in view of Vincent et al (Cancer, 1979, 44: 685-691), Sin et al (Journal of Clinical Oncology, 2013, 31(36): 4536-4543; 10/2/20 IDS), Maramotti et al (Lung Cancer, 2012, 76: 332-338), Spaks et al (Anticancer Research, 2015, 35: 6979-6984; 7/6/20 IDS), Jing et al (Neoplasma, 2010, 57(1): 55-61), Wang et al (Oncology Letters, 2015, 10: 51-60), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10), and Mercer (Immunol Ser, 1990, 53: 39-54).
Wang et al teaches a kit/sensor device comprising a panel of probes for specifically binding to circulating analytes ([0007] and claim 1, in particular). Wang et al further teaches using said kit/sensor in a method to detect and quantify circulating analytes in blood of a subject wherein the method comprises contacting blood of the subject with probes of the kit/sensor ([0027], in particular). Wang et al further teaches said method wherein the subject is high risk for lung cancer, a former or current smoker, has a lung lesion/nodule identified by chest x-ray, CT scan of the chest, MRI of the chest, PET scan of the chest, or other suitable imaging approach ([0066]-[0067], in particular). Wang et al further teaches said method wherein the method further includes diagnosing the subject as having a disease or condition, such as lung cancer (including NSCLC), based on the circulating analyte profile ([0060]-[0061] and [0065], in particular). Such a diagnosis of lung cancer (including NSCLC) with subjects of Wang et al having lung lesions is an assessment of risk of the lesions/nodules being malignant lung cancer (including NSCLC) based on the circulating analyte profile of the subject. Wang et al further teaches said method wherein the diagnosis/assessment is further based on parameters selected from age, nodule size, subject sex, and smoking status ([0064], in particular). Wang et al further teaches said method wherein the blood is whole blood, plasma, or serum ([0028], in particular). Wang et al further teaches said kit/sensor wherein the panel of probes are arranged as an addressable probe array on a magnetic sensor chip of a magnetic sensor device wherein the magnetic sensor device may have two or more magnetic sensors having panels of said probes (including identical or different arrays of capture probes) attached to the surface thereof ([0043] and claims 17-20, in particular). Wang et al further teaches said kit/sensor comprising printed instructions for practicing methods disclosed by Wang et al ([0134], in particular). Wang et al further teaches said kit/sensor wherein each magnetic sensor comprises a magnetoresistive element, such as a spin valve or MTJ ([0046], in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of analytes to the probes of the panel of probes comprises detecting a magnetically-labeled detection reagent bound (either directly or indirectly) to a captured analyte ([0044], in particular). Wang et al further teaches using said kit/sensor to detect circulating analytes wherein detecting the magnetically-labeled detection reagent is part of a complex comprising a capture probe, an analyte, a primary detection reagent specifically bound to the analyte, and the magnetically-labeled detection reagent bound to the primary detection reagent (claim 39, in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of the analytes to probes of the panel comprise detecting a resistance change in the magnetoresistive element induced by the magnetically-labeled detection reagent ([0046], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind 30 or fewer analytes ([0032], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind CEA ([121]), RAGE (claim 4 and [0033]-[0034]), NAP2/CXCL7 ([0126]), EGFR (claim 1 and [0033]), Pro-SFTPB (claim 1 and [0123]), and/or TIMP1 (claim 1 and [0033]). Wang et al further teaches TIMP1 is elevated in plasma samples from subjects with NSCLC, as compared to healthy controls (Fig 4 and [0138], in particular). 
Wang et al does not specifically teach the analyte CXCL10 or teach a subject that is a current or former smoker with a lung nodule detected by a LDCT CT scan.  However, these deficiencies are made up in the teachings of Vincent et al, Sin et al, Maramotti et al, Spaks et al, Jing et al, Wang et al, Etzioni et al, and Mercer.
Vincent et al teaches CEA as an analyte biomarker of lung cancer that is elevated in plasma in subjects with lung cancer as compared to healthy controls (Table 1, in particular).
Sin et al teaches Pro-SFTPB is elevated in plasma samples from subjects with lung cancer as compared to healthy controls (Table 1 and right column on page 4537, in particular). Sin et al further teaches yearly LDCT scans (a type of CT scan) performed yearly in subjects at high-risk for lung cancer that are current or former smokers reduces lung cancer mortality by 20% (right column on page 4536, in particular).
Maramotti et al EGFR as an analyte biomarker of NSCLC that is decreased in plasma in subjects with NSCLC as compared to healthy controls (page 337, in particular).
Spaks et al teaches CXCL10 and CXCL7 as analyte biomarkers of NSCLC that are elevated in plasma in subjects with NSCLC as compared to healthy controls (Table 3, in particular).
Jing et al and Wang et al each teach RAGE levels are decreased in blood serum (see Abstracts, in particular). One of skill in the art would recognize serum is the liquid portion of plasma without clotting factors found in plasma.

Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular). 	
One of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a subject at high risk for lung cancer of Wang et al with a lung nodule has risk of lung lung cancer (such as NSCLC) (including wherein the subject is a current current or former smoker with a lung nodule that was detected by a yearly LDCT -taught by Sin et al to reduce lung cancer mortality by 20%) by generating a kit/sensor device of Wang et al with instructions wherein the kit/sensor device comprises probes for analytes taught by cited references to be lung cancer (including NSCLC) biomarkers (including CEA, RAGE, NAP2/CXCL7, CXCL10, EGFR, Pro-SFTPB, and TIMP1) and performing a combined method of quantitating said biomarkers and produce a circulating analyte profile comprising contacting a plasma sample from the subject with probes of the kit/sensor device (as taught by Wang et al) and diagnosing said subject as having lung cancer by detecting and quantitating the biomarkers in the plasma by detecting binding of the biomarkers to the probes (as taught by Wang et al) because the cited references teach levels of CEA, NAP2/CXCL7, CXCL10, EGFR, Pro-SFTPB, and TIMP1 in plasma and levels of RAGE in serum (the portion of plasma lacking clotting factors) correlate with lung cancer. 
Further, one would have been motivated with an expectation of success to perform the combined method wherein the diagnosis is further based on parameters selected from age, nodule size, subject sex, and smoking status because Wang et al teaches diagnosing based on parameters selected from age, nodule size, subject sex, and smoking status ([0064], in particular).
Further, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claims 1, 2, 4-9, 14-32, 48, 62, and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2017/0261509 A1; 9/14/17; 7/6/20 IDS) in view of Vincent et al (Cancer, 1979, 44: 685-691), Sin et al (Journal of Clinical Oncology, 2013, 31(36): 4536-454310/2/20 IDS), Maramotti et al (Lung Cancer, 2012, 76: 332-338), Spaks et al (Anticancer Research, 2015, 35: 6979-6984; 7/6/20 IDS), Han et al (TRD, 2013, 75: 104-110), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
Wang et al teaches a kit/sensor device comprising a panel of probes for specifically binding to circulating analytes ([0007] and claim 1, in particular). Wang et al further teaches using said kit/sensor in a method to detect and quantify circulating analytes in blood of a subject wherein the method comprises contacting blood of the subject with probes of the kit/sensor ([0027], in particular). Wang et al further teaches said method wherein the subject is high risk for lung cancer, a former or current smoker, has a lung lesion/nodule identified by chest x-ray, CT scan of the chest, MRI of the chest, PET scan of the chest, or other suitable imaging approach ([0066]-[0067], in particular). Wang et al further teaches said method wherein the method further includes diagnosing the subject as having a disease or condition, such as lung cancer (including NSCLC), based on the circulating analyte profile ([0060]-[0061] and [0065], in particular). Such a diagnosis of lung cancer (including NSCLC) with subjects of Wang et al having lung lesions is an assessment of risk of the lesions/nodules being malignant lung cancer (including NSCLC) based on the circulating analyte profile of the subject. Wang et al further teaches said method wherein the diagnosis/assessment is further based on parameters selected from age, nodule size, subject sex, and smoking status ([0064], in particular). Wang et al further teaches said method wherein the blood is whole blood, plasma, or serum ([0028], in particular). Wang et al further teaches said kit/sensor wherein the panel of probes are arranged as an addressable probe array on a magnetic sensor chip of a magnetic sensor device wherein the magnetic sensor device may have two or more magnetic sensors having panels of said probes (including identical or different arrays of capture probes) attached to the surface thereof ([0043] and claims 17-20, in particular). Wang et al further teaches said kit/sensor comprising printed instructions for practicing methods disclosed by Wang et al ([0134], in particular). Wang et al further teaches said kit/sensor wherein each magnetic sensor comprises a magnetoresistive element, such as a spin valve or MTJ ([0046], in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of analytes to the probes of the panel of probes comprises detecting a magnetically-labeled detection reagent bound (either directly or indirectly) to a captured analyte ([0044], in particular). Wang et al further teaches using said kit/sensor to detect circulating analytes wherein detecting the magnetically-labeled detection reagent is part of a complex comprising a capture probe, an analyte, a primary detection reagent specifically bound to the analyte, and the magnetically-labeled detection reagent bound to the primary detection reagent (claim 39, in particular). Wang et al further teaches said kit/sensor wherein detecting the presence of binding of the analytes to probes of the panel comprise detecting a resistance change in the magnetoresistive element induced by the magnetically-labeled detection reagent ([0046], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind 30 or fewer analytes ([0032], in particular). Wang et al further teaches said kit/sensor wherein the probes specifically bind CEA ([121]), OPN([0033]), NAP2/CXCL7 ([0126]), EGFR (claim 1 and [0033]), Pro-SFTPB (claim 1 and [0123]), and/or TIMP1 (claim 1 and [0033]). Wang et al further teaches TIMP1 is elevated in plasma samples from subjects with NSCLC, as compared to healthy controls (Fig 4 and [0138], in particular). 
Wang et al does not specifically teach the analyte CXCL10 or teach a subject that is a current or former smoker with a lung nodule detected by a LDCT CT scan.  However, these deficiencies are made up in the teachings of Vincent et al, Sin et al, Maramotti et al, Spaks et al, Han et al, Etzioni et al, and Mercer.
Vincent et al teaches CEA as an analyte biomarker of lung cancer that is elevated in plasma in subjects with lung cancer as compared to healthy controls (Table 1, in particular).
Sin et al teaches Pro-SFTPB is elevated in plasma samples from subjects with lung cancer as compared to healthy controls (Table 1 and right column on page 4537, in particular). Sin et al further teaches yearly LDCT scans (a type of CT scan) performed yearly in subjects at high-risk for lung cancer that are current or former smokers reduces lung cancer mortality by 20% (right column on page 4536, in particular).
Maramotti et al EGFR as an analyte biomarker of NSCLC that is decreased in plasma in subjects with NSCLC as compared to healthy controls (page 337, in particular).
Spaks et al teaches CXCL10 and CXCL7 as analyte biomarkers of NSCLC that are elevated in plasma in subjects with NSCLC as compared to healthy controls (Table 3, in particular).
Han et al teaches OPN as an analyte biomarker of NSCLC that is elevated in plasma in subjects with NSCLC as compared to controls (Abstract, in particular).
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a high risk subject of Wang et al with a lung nodule has risk of lung cancer (such as NSCLC) (including wherein the subject is a current or former smoker with a lung nodule that was detected by a yearly LDCT -taught by Sin et al to reduce lung cancer mortality by 20%) by generating a kit/sensor device of Wang et al with instructions wherein the kit/sensor device comprises probes for analytes taught by cited references to be lung cancer (including NSCLC) biomarkers (including CEA, OPN, NAP2/CXCL7, CXCL10, EGFR, Pro-SFTPB, and TIMP1) and performing a combined method of quantitating said biomarkers and produce a circulating analyte profile comprising contacting a plasma sample from a subject with probes of the kit/sensor device (as taught by Wang et al) and diagnosing said subject as having lung cancer by detecting and quantitating the biomarkers in the plasma by detecting binding of the biomarkers to the probes (as taught by Wang et al) because the cited references teach levels of the biomarkers in plasma correlate with lung cancer. 
Further, one would have been motivated with an expectation of success to perform the combined method wherein the diagnosis is further based on parameters selected from age, nodule size, subject sex, and smoking status because Wang et al teaches diagnosing based on parameters selected from age, nodule size, subject sex, and smoking status ([0064], in particular).
Further, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 18-20 are directed to abstract idea and natural phenomenon because the claims recite an abstract idea and a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” are the “assessing” steps (mental step). The “natural phenomenon” is: circulating analytes correlate with risk of a lung nodule being malignant. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detecting known circulating biomarkers in blood from subjects using known methods of detecting biomarkers in blood (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting biomarkers in blood) are routinely performed in the art to obtain data regarding the presence of biomarkers in blood. In regards to “assessing risk", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642